Case 1:20-cv-25313-KMW Document 5 Entered on FLSD Docket 01/19/2021 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA

                            Case No.: 1:20-cv-25313-WILLIAMS

  UNITED STATES OF AMERICA,

               Plaintiff,

  v.

  REAL PROPERTY LOCATED AT 55 PUBLIC SQUARE,
  CLEVELAND, OHIO, WITH ALL APPURTENANCES,
  IMPROVEMENTS, AND ATTACHMENTS THEREON,
  AND ANY RIGHT TO COLLECT AND RECEIVE ANY
  PROFIT, RENT, INCOME, AND PROCEEDS
  THEREFROM,

            Defendant,
  ________________________________________________/

                   VERIFIED CLAIM OF MORDECHAI KORF

         Claimant Mordechai Korf, (“Mordechai Korf” or “Korf”), by and through his

  counsel of record, respectfully submits this verified claim in accordance with Rule

  G(5)(a)(i) of the Federal Rules of Civil Procedure, Supplemental Rules for

  Admiralty or Maritime Claims and Asset Forfeiture Actions.

       1. Mordechai Korf holds a 16.665% ownership interest in Optima Ventures,

  LLC (“Optima Ventures”).

       2. Optima Ventures holds a 100% ownership interest in Optima 55 Public

  Square, LLC, (“Optima 55 Public Square”).



                                           1
Case 1:20-cv-25313-KMW Document 5 Entered on FLSD Docket 01/19/2021 Page 2 of 7




     3. Optima 55 Public Square in turn holds as its asset 100% ownership of the real

  property located at 55 Public Square, Cleveland, Ohio, with all appurtenances,

  improvements, and attachments thereon, including any right to collect and receive

  any profit, rent, income, and proceeds therefrom.

     4. By way of his ownership interest, Mordechai Korf claims an interest in the

  defendant real property, including:

         A 16.665% interest in Optima Ventures;

         Optima Ventures’ ownership of 100% of Optima 55 Public Square, LLC;

         Optima 55 Public Square, LLC’s ownership of real property located at
         55 Public Square, Cleveland, Ohio, with all appurtenances,
         improvements, and attachments thereon, and any right to collect and
         receive any profit, rent, income, and proceeds therefrom; and

         Real property located at 55 Public Square, Cleveland, Ohio, with all
         appurtenances, improvements, and attachments thereon, and any right
         to collect and receive any profit, rent, income, and proceeds therefrom.

  (collectively the “Defendant Property”).

     5. The Verified Complaint filed on December 30, 2020 by the Government in

  this matter alleges that “[t]he interests of Mordechai Korf . . . may be adversely

  affected by these proceedings.” ECF No. 1, ¶ 15.

     6. The Verified Complaint filed by the Government on December 30, 2020

  further states that:

         Korf and Laber established many entities under Optima Ventures to
         acquire properties, including: Optima 55 Public Square, LLC (“Optima


                                             2
Case 1:20-cv-25313-KMW Document 5 Entered on FLSD Docket 01/19/2021 Page 3 of 7




         55 Public Square”), used . . . to acquire the building at 55 Public Square
         in Cleveland, Ohio.

  Id. at ¶ 82(c)(i).

     7. Claimant respectfully contests the forfeiture.

     8. Claimant demands attorney’s fees and costs pursuant to applicable law,

  including 28 U.S.C. § 2412(d)(4) and 28 U.S.C. § 2465(b).

     9. Claimant reserves any and all objections and defenses, including objections

  to this Court’s jurisdiction over the subject of this action, including that such claims

  should be submitted to arbitration pursuant to the Treaty Between the United States

  of America and Ukraine Concerning the Encouragement and Reciprocal Protection

  of Investment, dated March 4, 1994.




                                             3
Case 1:20-cv-25313-KMW Document 5 Entered on FLSD Docket 01/19/2021 Page 4 of 7




                            DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure and Rule G(9) of

  the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture

  Actions, Claimant hereby demands a trial by jury as to all issues so triable, without

  prejudice to jurisdictional defenses, including that such claims should be submitted

  to arbitration pursuant to the Treaty Between the United States of America and

  Ukraine Concerning the Encouragement and Reciprocal Protection of Investment.

  Dated: January 19, 2021

                                         Respectfully submitted,

                                         Black, Srebnick, Kornspan & Stumpf, P.A.
                                         201 South Biscayne Blvd., Suite 1300
                                         Miami, FL 33131
                                         Tel: (305) 371-6421
                                         Fax: (305) 371-6322

                                  By:    /s/ Howard M. Srebnick
                                         Howard M. Srebnick
                                         Florida Bar No. 919063
                                         Robert T. Dunlap
                                         Florida Bar No. 11950
                                         HSrebnick@RoyBlack.com
                                         RDunlap@RoyBlack.com

                                         Attorneys for Claimant Mordechai Korf

                                         Kasowitz Benson Torres LLP
                                         1633 Broadway
                                         New York, New York 10019
                                         (212) 506-1700
                                         Marc E. Kasowitz
                                         Mark P. Ressler

                                           4
Case 1:20-cv-25313-KMW Document 5 Entered on FLSD Docket 01/19/2021 Page 5 of 7




                                    Ronald R. Rossi
                                    Sarmad M. Khojasteh
                                    Joshua Paul
                                    Pro Hac Vice Anticipated
                                    MKasowitz@kasowitz.com
                                    MRessler@kasowitz.com
                                    RRossi@kasowitz.com
                                    SKhojasteh@kasowitz.com
                                    JPaul@kasowitz.com

                                    Attorneys for Claimant Mordechai Korf




                                       5
Case 1:20-cv-25313-KMW Document 5 Entered on FLSD Docket 01/19/2021 Page 6 of 7
Case 1:20-cv-25313-KMW Document 5 Entered on FLSD Docket 01/19/2021 Page 7 of 7




                            CERTIFICATE OF SERVICE

        I hereby certify that on January 19, 2021, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

  document is being served this day on all counsel of record in the manner specified,

  either via transmission of Notices of Electronic Filing generated by CM/ECF or in

  some other authorized manner for those parties who are not authorized to receive

  Notices of Filing electronically.

                                               /s/ Howard M. Srebnick
                                               Howard M. Srebnick




                                           7
